Order entered March 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00079-CV

         IN RE THE COMMITMENT OF KEVIN WAYNE ALLEN

              On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
                    Trial Court Cause No. CV-1970002

                                    ORDER

      Before the Court is court reporter Debi Harris’s March 17, 2020 request for

additional time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record due on or before March 23, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE